ON MOTION BOR -REHEARING.
Counsel for the losing party contends that the court has overlooked a well-settled rule of practice in sustaining the assignment of error complaining of the refusal to permit a witness to explain the .expression “delivered in Macon,” in that it does not appear from the assignment of error what answer to the question was *382expected. An examination of the record shows that counsel is correct in this contention, and that the assignment of error should not have been considered. It does not follow, however, that the •judgment in this case should be changed. The main ruling made by the court was to the effect that the case depended absolutely upon the meaning of the words, “delivered'in Macon,” as used in the letter written by one of the parties, and that this expression was ambiguous; and the court was not authorized to hold, as a matter of law, that, under the contract between the parties, title to the goods did not pass until after they reached their destination. We are satisfied with the correctness of this decision, and adhere to the judgment of reversal. The ease should be tried again and the parties should be allowed to explain what their real contract was.

Rehearing denied.